Exhibit 10




Summary of Marriott International, Inc. Director Compensation


Non- Employee Directors
Board Retainer Fee (annual)
$85,000
Deferred Share Award (annual)
$165,000
Audit Committee Chair Fee (annual)
$30,000
Other (non-Audit) Committee Chair Fee (annual)
$20,000
Audit Committee Member Retainer (annual)
$15,000
Lead Independent Director Fee (annual)
$40,000



Retainer, chair and lead independent director fees are paid on a quarterly
basis. However, in accordance with established Company procedures, a director
may make an advance election to defer payment of all or a portion of his or her
director fees pursuant to the Company’s Stock and Cash Incentive Plan and/or the
Executive Deferred Compensation Plan.  The Company grants the Non-Employee
Director Deferred Share Awards following the Company’s annual meeting of
stockholders.


Other Information


The Company reimburses directors for travel expenses, other out-of-pocket costs
they incur when attending meetings and, for one meeting per year, attendance by
spouses. To encourage our directors to visit and personally evaluate our
properties, the directors also receive complimentary rooms, food and beverages
at Company-owned, operated or franchised hotels, as well as the use of
hotel-related services such as Marriott-managed golf and spa facilities, when on
personal travel. The value of these benefits is reported to the directors as
taxable compensation and the directors are not provided any gross-up to cover
such taxes.


Employee Directors


Officers of the Company are not paid for their service as directors.



